Order entered April 23, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00016-CV

                          CHRISTOPHER A. JACKSON, Appellant

                                                V.

                           ERICA SHARNELL DALLAS, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. CV-1800750-V

                                            ORDER
       By order dated April 17, 2019, the Court ordered the court reporter to either file the

reporter’s record, written verification no hearings were recorded, or written verification that

appellant has not paid for or made arrangements to pay for the reporter’s fee and has not been

found entitled to proceed without payment of costs. We cautioned appellant that if the Court

received verification that he has not been found entitled to proceed without costs and has not

paid or made arrangements to pay for the reporter’s record, we would order the appeal submitted

without the reporter’s record. See TEX. R. APP. P. 37.3(c).

       By letter dated April 18, 2019, the court reporter notified the Court that appellant has not

been found entitled to proceed without costs and has not paid for or made arrangements to pay
for the reporter’s record. Accordingly, we order the appeal submitted without the reporter’s

record. See id.

       Appellant’s brief on the merits is due May 23, 2019.

                                                   /s/    ROBERT D. BURNS, III
                                                          CHIEF JUSTICE